Heffernan, J.
The State Insurance Fund has appealed from an award of the State Industrial Board in claimant’s favor. The Board decided that claimant, a typewriter copyist in the office of the register of New York county, is an employee of the State of New York and awarded compensation against it as such employer and against appellant as the State’s insurance carrier. The city of New York, originally a party in the proceeding, was eliminated as such, but, by permission of this court, has intervened and on this appeal seeks to sustain the award. The appellant contends that claimant is an employee, not of the State, but of the city of New York, and urges that the award should be annulled on that ground.
The facts are undisputed. It is conceded that claimant was injured on November 3, 1934, while performing the duties of his position in the register’s office. While lifting a typewriter he strained his left side and.as a result sustained a left reducible inguinal hernia.
*184In 1911 claimant filed an application with the State Civil Service Commission to take an examination for a position in the office of the register of New York county. He took such an examination and was successful and his name was placed on the eligible list. On February 3, 1913, after having been properly certified by the State Civil Service Commission, he received an appointment on a temporary basis as a typewriter copyist in the register’s office. Later and on July 1, 1913, this appointment was made permanent. Except for a short leave of absence claimant continuously occupied this position until the date he was injured. During his years of service claimant was regularly paid his salary by the city of New York and he is a member of the New York City Employees’ Retirement System.
At the time claimant sustained his injuries the office of register of New York county was a constitutional office. (State Const, art. 10, § 1.) (This section was amended by a vote of the people at the general election held November 5, 1935, effective January 1, 1936.) As already pointed out, claimant was appointed to his position after having been duly examined and certified as qualified by the State Civil Service Commission. Section 10 of the Civil Service Law, so far as material here, provides: “ Rules for the classified State service. * * * Subject to the provisions of this chapter and of the rules established thereunder, the Commission shall make regulations for and have control of examinations for the service of the State and the civil divisions thereof, except cities, and shall supervise and preserve the records of the same.”
Section 11 of the statute has to do with the classified city service. The pertinent provisions of that section are: “ The mayor or other duly authorized appointing authority of each city in this State shall appoint and employ three suitable persons to prescribe, amend and enforce rules for the classification of the offices, places and employments in the classified service of said city, and for appointments and promotions therein and examinations therefor; and for the registration and selection of laborers for employment therein, not inconsistent with the Constitution and the provisions of this chapter. Such persons shall be municipal civil service commissioners and shall constitute the municipal civil service commission of such city.”
Section 256 of the County Law, pertaining to the register of New York county, provides, inter alia: “ There shall also be employed such recording clerks and typewriter copyists (typewriting copyists block reindexing), as shall be required by the register, to be paid within the budget allowance at such rate per folio, entry or page, as shall have been or shall be fixed by the register *185with the approval of the board of estimate and apportionment. All of the deputies, assistants, employees, and subordinates above enumerated including recording clerks and typewriter copyists, * * * shall be and remain in the competitive classified civil service of the State.”
This section definitely covers the category of employees within which claimant comes. In the absence of a positive legislative declaration to the contrary it seems clear from the statutory provisions which we have quoted that claimant is in the classified State service and must be regarded as a State, and not as a city employee.
The State has provided workmen’s compensation for its classified civil service employees by annual appropriations made by the Legislature; the amount thus appropriated being paid into the State Insurance Fund which is under the general supervision of the Industrial Commissioner. Such appropriation by the Legislature, being for the purpose of covering State employees, in effect constitutes the payment of a premium by the State to the State Insurance Fund for the coverage of employees such as claimant.
The fact that claimant received his salary from the city of New York is not determinative of his status. The office of register is productive of revenue which goes to the city chamberlain for the benefit of the county. The city in turn pays the salaries of the employees of that office. The payment of such salaries is in effect the payment of a tax by the municipality. The expenses of the office are county charges. (County Law, § 251-f.) The fact that the city paid claimant’s salary does not change his status from a State to a city employee. (Gubner v. McClellan, 130 App. Div. 716; Matter of McKinney v. McGoldrick, 243 id. 210; affd., 266 N. Y. 632.) In Muller v. City of New York (189 App. Div. 363) this court held that an employee of the State Armory Board was not a city employee.
Eligibility to membership in New York City Employees’ Retirement System does not create the relationship of employer and employee between such city and the members. The act creating the New York City Employees’ Retirement System, constituting chapter XXYI of the Greater New York Charter, was enacted by chapter 427 of the Laws of 1920. Its title provides: “An Act to amend the Greater New York charter, by providing for a retirement system for officers and employees whose compensation in whole or in part is payable out of the treasury of the city of New York.” Section 1700 of the charter defines the terms contained in the act creating the system. Subdivision 3 thereof, so far as is here pertinent, reads: “ ‘ City-service ’ shall mean service, whether appointive *186or elective, as an official,- clerk or employee of the city or State of New York * * * or parts thereof which have been included within the boundaries of the city of New York * * *, so far as such service is paid for by the city of New York * * *, or service, by any person, in any county office, paid for in whole or in part in the form of fees, by any county official of any' of the counties or parts thereof now included within the boundaries of the city of New York, from fees collected by virtue of his office, and which corresponding, service is now compensated for by salaries, or on a folio basis, by the city of New York.” This definition clearly recognizes that State employees coming within the' prescribed . limitations are eligible for membership in the City Employees’ Retirement System, while at the • same time they retain their status of State employees.
The appellant argues that the city is estopped to deny liability because at one of the hearings before the Industrial Board a representative of the corporation counsel’s office stated “ We admit that we are the employer.” This statement is contrary to the facts. The city’s representative had no authority to make such a declaration. It was not for him to say that the city waived any defense which it had. The municipality should not be bound by his opinion. Certainly no such power to waive exists by reason of the relation of attorney and client, where the waiver is attempted to be made upon behalf of a municipal corporation. The corporation counsel and his subordinates had only such powers as were expressly conferred upon them by law and such - implied powers as were necessary to enable them to exercise the expressly conferred powers and to discharge the duties expressly devolved upon them and consequently had no power to waive any requirement intended for the protection of the municipality. (Borst v. Town of Sharon, 24 App. Div. 599; Town of Salamanca v. Cattaraugus County, 81 Hun, 282; Merwin v. City of Utica, 172 App. Div. 51; Winter v. City of Niagara Falls, 190 N. Y. 198; Fellmeth v. City of Yonkers, 222 App. Div. 815; Bush v. Coler, 60 id. 47.)
The award should be affirmed, with costs to the State Industrial Board.
. Hill, P. J., Rhodes and McNamee, JJ., concur; Bliss, J., dissents, with an opinion.